Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161746                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 161746
                                                                    COA: 352449
                                                                    Genesee CC: 08-024090-FC
  GEOFFREY LAVAR LAWSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 6, 2020 order of
  the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. In particular, the prosecuting attorney shall address: (1) whether the presumption
  of prejudice to a defendant from a substantive communication with a jury outside the
  presence of defense counsel applies when such a claim is brought in a motion for relief
  from judgment, compare People v France, 436 Mich 138, 143 (1990), with MCR
  6.508(D)(3)(b); and (2) if such a presumption applies here, whether trial counsel’s
  statement that he had no objection to the court providing the written jury instruction
  effectively rebuts that presumption or whether an evidentiary hearing must be held.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2021
           b0519
                                                                               Clerk